COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Michele Lee Willis v. Scott R. Ensell

Appellate case number:     01-20-00583-CV

Trial court case number: 2019-72253

Trial court:               80th District Court of Harris County

        On July 8, 2021, this Court issued an order, striking appellant’s brief and ordering her to
file a corrected brief within 30 days, and denied appellee’s October 27, 2020 motion to dismiss.
Appellee has filed a motion to reconsider the trial court’s denial of appellee’s motion to dismiss.
In this motion, appellee raises three complaints: (1) the motion was denied by one justice when it
should have been addressed by a panel of three justices; and (2) the order erroneously denied
dismissal on grounds A-E raised in the motion to dismiss; and (3) the order failed to address
grounds F and G raised in the motion.
        Regarding appellee’s first complaint, the rules do not require a panel to rule on a motion
unless the ruling is acting on a petition for extraordinary relief or dismissing or otherwise
determining an appeal. See TEX. R. APP. P. 10.4(a). Regarding appellee’s second complaint about
the Court’s denial of the motion to dismiss as to lack of jurisdiction and the failure to file the
clerk’s record, the clerk’s record has now been filed and thus, this complaint is moot. Appellee
also contends that the notice of appeal is defective, but it and the amended notice of appeal were
timely filed and indicate appellant’s desire to appeal from the final judgment. This is sufficient to
invoke this Court’s jurisdiction. See Stumhoffer v. Perales, 459 S.W.3d 158, 162 (Tex. App.—
Houston [1st Dist.] 2015, pet. denied) (citing to Warwick Towers Council of Co-Owners ex rel. St.
Paul Fire & Marine Ins. Co. v. Park Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008)).
        Lastly, appellee asserts that the order failed to address appellee’s complaints that the appeal
lacks a legal and factual basis and is frivolous. The unaddressed grounds are more appropriately
raised in appellee’s brief.
       Accordingly, we deny the motion to reconsider.
       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court
Panel includes Justices Kelly, Hightower, and Farris.

Date: ___November 9, 2021___